DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
A claim dependency and some renumbering issues have been corrected in this Corrected Notice of Allowability. The Examiner’s Amendments are modified to correct the dependency of original claim 21, and the Reasons for Allowance are provided again herein for convenience.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Floron C. Faries on 18 July 2022.
The application has been amended as follows: 
In claim 2, line 2, delete “via liquid-liquid extraction”
Cancel claim 17.
Amend claim 19 as follows:
“The method of claim 2, wherein the oxygenate in the second oxygenate outlet stream comprises from 80 mol% to 98 mol%
Cancel claim 20.
In claim 21, delete “claim 20” and insert –claim 1--
In claim 24, line 4, delete “in response”
Amend claim 73 as follows:
“The method of claim 70, and wherein the oxygenate comprises acetic acid

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments filed 06 July 2022 overcome the prior art rejections. The Examiner’s Amendments above overcome any remaining claim objections and 112(b) and (d) rejections.
The prior art of record does not teach or suggest the claimed method for oxidative dehydrogenation comprising contacting an alkane and oxygen to produce an ODH outlet stream; cooling and condensing oxygenate from the ODH outlet stream; separating the condensed oxygenate to produce an alkene outlet stream comprising alkene and carbon-based oxide; quenching the alkene outlet stream with water and carbonate to form a second quench outlet stream comprising acetate; passing the second quench outlet stream to an extraction tower; discharging an extraction outlet stream comprising acetate; and recycling the extraction outlet stream as discharged to the extraction tower.
The closest prior art is Mitkidis et al. (WO 2017/072086, cited on IDS of 06/09/2021) in view of Ding et al. (US 7,005,555).
Mitkidis teaches the method comprising contacting an alkane and oxygen to produce an ODH outlet stream page 2, lines 17-18); cooling and condensing oxygenate from the ODH outlet stream (page 12, lines 21-22); separating the condensed oxygenate to produce an alkene outlet stream comprising alkene and carbon-based oxide; quenching the alkene outlet stream with water to form a second quench outlet stream comprising acetate (page 12, lines 23-24); passing the second quench outlet stream to an extraction tower; discharging an extraction outlet stream comprising acetate; and recycling the extraction outlet stream to the extraction tower (page 13, lines 25-26; page 14, lines 30-31). Ding teaches passing used alkaline wash medium which comprises carbonate to the quench tower (column 14, lines 49-51).
	However, Mitkidis teaches separating the effluent from the extraction tower to produce a stream comprising ethyl acetate (page 14, line 4 and line 26). There is no teaching or suggestion to pass the stream of Mitkidis as discharged back to the extraction tower, as Mitkidis clearly teaches the necessity of distilling the extraction tower effluent to recover the acetic acid before recycling the acetate (page 14, lines 24-31).
Therefore, the prior art of record does not teach or suggest a method comprising contacting an alkane and oxygen to produce an ODH outlet stream; cooling and condensing oxygenate from the ODH outlet stream; separating the condensed oxygenate to produce an alkene outlet stream comprising alkene and carbon-based oxide; quenching the alkene outlet stream with water and carbonate to form a second quench outlet stream comprising acetate; passing the second quench outlet stream to an extraction tower; discharging an extraction outlet stream comprising acetate; and recycling the extraction outlet stream as discharged to the extraction tower as claimed, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        /PHILIP Y LOUIE/Primary Examiner, Art Unit 1772